Opinion filed January 7, 2010




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00316-CV
                                         __________

                          CHARLES H. PILCHER, Appellant

                                                 V.

     L. KIDD, LINDA RICHEY, H. CONDE, AND G. GRIGGS, Appellees


                           On Appeal from the 106th District Court

                                     Dawson County, Texas

                                Trial Court Cause No. 09-05-18160


                            MEMORANDUM OPINION
       Charles H. Pilcher filed his pro se petition for “civil tort claim” against L. Kidd, Linda
Richey, H. Conde, and G. Griggs on May 20, 2009. On October 6, 2009, the trial court signed its
order denying Pilcher’s pro se motion for default judgment against only L. Kidd. Pilcher perfected
this appeal, and we dismiss for want of jurisdiction.
       When the clerk’s record was filed in this court, the clerk wrote the parties advising them that
it appeared a final, appealable order or judgment had not been entered and directing appellant to
respond showing grounds for continuing his appeal. Pilcher has filed a response in which he
contends that the loss of his property was “a direct result” of L. Kidd’s actions as an agent of the
Texas Department of Corrections - Institutional Division and that the trial court’s action on his
motion “effectively absolves” L. Kidd of any liability. Pilcher has failed to establish in this court
how the October 6 order is appealable.
       The appeal is dismissed for want of jurisdiction.




                                                              PER CURIAM


January 7, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2